Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 24, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  161023                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  In re X. D. BERRY, Minor.                                        SC: 161023                                          Justices
                                                                   COA: 349143
                                                                   Wayne CC Family Division:
                                                                   15-519010-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the January 30, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 24, 2020
           p0421
                                                                              Clerk